
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 205
		IN THE HOUSE OF REPRESENTATIVES
		
			October 26, 2009
			Ms. Linda T. Sánchez of
			 California (for herself, Mr.
			 LoBiondo, Mr. George Miller of
			 California, Mr. Berman,
			 Mr. Bishop of New York,
			 Mr. Brady of Pennsylvania,
			 Ms. Corrine Brown of Florida,
			 Mr. Butterfield,
			 Mrs. Capps,
			 Mrs. Christensen,
			 Mr. Cohen,
			 Mr. Conyers,
			 Mr. Davis of Illinois,
			 Mrs. Davis of California,
			 Ms. DeLauro,
			 Mr. Dingell,
			 Mr. Doggett,
			 Mr. Doyle,
			 Mr. Ellison,
			 Mr. Fattah,
			 Mr. Grayson,
			 Mr. Grijalva,
			 Mr. Hare, Mr. Hastings of Florida,
			 Mr. Higgins,
			 Mr. Hinojosa,
			 Mr. Hinchey,
			 Ms. Hirono,
			 Mr. Holt, Ms. Eddie Bernice Johnson of Texas,
			 Mr. Johnson of Georgia,
			 Ms. Kaptur,
			 Mr. Kildee,
			 Mr. Levin,
			 Mr. Lewis of Georgia,
			 Ms. Zoe Lofgren of California,
			 Mr. Lynch,
			 Mrs. Maloney,
			 Mr. Massa,
			 Ms. McCollum,
			 Mr. McDermott,
			 Mr. Meeks of New York,
			 Mr. Michaud,
			 Ms. Moore of Wisconsin,
			 Ms. Roybal-Allard,
			 Mr. Sablan,
			 Ms. Schakowsky,
			 Mr. Schauer,
			 Mr. Serrano,
			 Mr. Sherman,
			 Mr. Stark,
			 Ms. Sutton,
			 Mr. Wilson of Ohio, and
			 Ms. Woolsey) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		CONCURRENT RESOLUTION
		Recognizing and honoring America’s labor
		  movement, supporting the designation of a National Labor History Month, and for
		  other purposes.
	
	
		Whereas the labor movement has greatly impacted the
			 quality of life of all Americans;
		Whereas in the early 20th century, millions of Americans
			 left their farms to begin new lives as factory workers;
		Whereas many of these individuals found neither secure
			 employment nor higher wages at their new jobs;
		Whereas the industrial economy brought these workers
			 exploitation, continued poverty, and the risk of injury and death;
		Whereas students of United States history vividly recall
			 the images of filthy children emerging from mills and mines, stories of
			 terrible fires and explosions, and the grim legacy of the slums that emerged in
			 factory towns;
		Whereas efforts to eliminate child labor, sweatshops, and
			 workplace disasters began to succeed only after workers organized and spoke
			 with a united and independent voice;
		Whereas the American labor movement helped the first
			 generation of industrial workers express their aspirations and insecurities,
			 and empowered them with the necessary tools to define the terms and conditions
			 of their employment and expand the role of labor in larger society;
		Whereas in facing the challenges posed by global
			 competition and rapid technological advances, the workers of the 21st century
			 need the same effective leadership that allowed their forebears to
			 succeed;
		Whereas many Americans, members of union and non-union
			 households alike, are unaware of these struggles;
		Whereas the United States has recognized other important
			 contributions made to this country through designations such as National
			 Women’s History Month and National Black History Month;
		Whereas the celebration of Labor Day on the first Monday
			 of September, while a cherished holiday by all accounts, is inadequate for
			 educating the public about the many contributions that unions, union members,
			 and other working people have made to the lives of working families;
		Whereas many resources exist within various colleges,
			 universities, and international union training centers to help educate union
			 members on the importance of these labor struggles; and
		Whereas each new generation of workers must embrace the
			 activism that has characterized labor’s rich history, and all Americans should
			 recognize the role that labor has played in the continuing progress of the
			 democracy of the United States: Now, therefore, be it
		
	
		That Congress—
			(1)honors and recognizes the American labor
			 movement;
			(2)supports the
			 designation of a National Labor History Month; and
			(3)urges government
			 officials, educators, the media, and all Americans to observe a National Labor
			 History Month with ceremonies, activities, and programs that encourage
			 reflection on the labor movement’s heritage and its many contributions to the
			 creation and maintenance of a more just America.
			
